JUDGE WHITE
delivered the opinion of the court.
Tlie appellants, as widow and. lieirs of John Cornett, sued the appellee, II. B. Brashears, in .the Circuit Court of Perry county, asking a specific execution of the following contract: “That H. B. Brashears binds himself, my heirs, executors, administrators or assigns, in the penal sum of one thousand dollars, to be levied out of my lands, goods, chattels, tenements, etc. The condition of the above obligation is such that I make unto John Cornett a good and sufficient title to a certain tract or parcel of land lying and in the county of Perry and State of Kentucky, on Owens’ Branch of Big Leatherwood, a fork of the north fork of the Kentucky river, and bounded as follows, to-wit: On the east by John Godsey, on the north by James Brashears, on the south by James II. Singleton. John Cornett pays |25 down, the remainder when due. If he, John Cornett, fails to pay when due, the first payment is to be void and contract forfeited. Then this obligation shall be null and void; otherwise in full force and virtue. II. B. BRASHEARS.
“Witness: E. C. CAMPBELL and
“N. CORNETT.”
And on this contract plaintiffs ask judgment requiring defendant to convey the land by deed to them as ■the heirs of John Cornett., deceased, who had died after *744the execution of the said bond. The defendant answered and admitted the execution of the paper sued on, and stated the amount of the purchase money that Cornett was to pay for said land, and setting out that Cornett had executed two notes, one of $275, to be paid within thirty days after a tide in the north fork of the .Kentucky river, sufficient to float timber, and $200 in eight months from the 5th day of April, 1888, and averring that said bond was only given as an option, and that said Cornett had failed to pay any part of said purchase, though it had been due since about the 5th of December, 1888, and averring that a tide did. come up in said river or stream sufficient to float timber in October, 1888, and thereby said note became due, and that lie called on John Cornett on the 25th of December, 1888, for payment, and the said John Cor-nett, not being able to pay the same, informed appellee that he would have to lose the $25 already paid on said contract; alleges that said contract was but an offer to sell and so understood by John Cornett, and alleges that the contract or paper sued on was placed in the hands of E. C. Campbell to hold, and if the said John Cornett failed to make the payments when due Campbell was to give up the paper to appellant.
Upon the hearing of the case on the evidence the court canceled the notes and dismissed plaintiffs petition, and adjudged that the paper sued on was only a proposition of appellee to sell to John Cornett the land on specified terms, and that Cornett had failed to comply with the terms of the ■ proposition, and ad*745judged the cost against appellants, and from that judgment this appeal is prosecuted by appellants.
We are inclined to the opinion that the contract sued on is void for the want of certainty, but the court below adjudged the paper to be a mere proposition of appellee to sell the land on specified terms, which were never complied with, and it appears from the evidence that both parties, upon the failure of Cornett lo pay the money when due, abandoned the contract and regarded it as no longer binding on either.
We are of the opinion the judgment of the court below was right..
The judgment of the circuit court is affirmed.